  Case 1:18-cv-01963-LPS Document 9 Filed 04/24/19 Page 1 of 3 PageID #: 335



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SAINT-GOBAIN PERFORMANCE
 PLASTICS EUROPE,

                Plaintiff,

        v.
                                                      Civil Action No.: 1:18-cv-01963-LPS
 BOLIVARIAN REPUBLIC OF
 VENEZUELA; PETRÓLEOS DE
 VENEZUELA, S.A.,

                Defendants.



                       DECLARATION OF ALEXANDER A. YANOS

       I, ALEXANDER A. YANOS, declare as follows:

   1. I am an attorney of record for Plaintiff and Arbitration Award Creditor Saint-Gobain

Performance Plastics Europe (“Plaintiff” or “Saint-Gobain”) in this case. I make this declaration

based on my personal knowledge in support of Saint-Gobain’s request for the Clerk to enter

default against the Bolivarian Republic of Venezuela (“Venezuela”) and its alter-ego Petróleos

de Venezuela S.A. (“PDVSA”) (collectively “Defendants”).

   2. On May 25, 2012, Saint-Gobain commenced an arbitration against Venezuela by filing a

request for arbitration with the International Centre for Settlement of Investment Disputes

(“ICSID”) seeking compensation for Venezuela’s unlawful expropriation of its investment in

Venezuela. D.I. # 1, ¶ 17. The request for arbitration was registered by the Secretary-General of

ICSID on June 15, 2012, and a three-member arbitral tribunal (the “Tribunal”) held a four-day

oral hearing at the World Bank from February 2 to 5, 2015. Id., ¶¶ 18-20.

   3. On December 30, 2016, the Tribunal rendered a Decision on Liability and the Principles

of Quantum. D.I. # 3, Ex. 3.

                                                1
  Case 1:18-cv-01963-LPS Document 9 Filed 04/24/19 Page 2 of 3 PageID #: 336



   4. On November 3, 2017, the Tribunal issued its Award ordering Venezuela to pay

compensation to Saint-Gobain. D.I. # 3, Ex. 1.

   5. A worksheet detailing the calculation of compensation and cost awarded by the arbitral

tribunal to Saint-Gobain as of April 24, 2019 (US$ 42,967,000.10) is attached as Exhibit 1.

   6. On December 12, 2018, Saint-Gobain commenced this action to enforce the pecuniary

obligations of and give full faith and credit to the arbitration award. D.I. # 1.

   7. On December 14, 2018, in compliance with the Hague Convention on the Service Abroad

of Judicial and Extrajudicial Documents in Civil or Commercial matters (the “Hague Service

Convention”), Saint-Gobain couriered: (i) duly-executed USM-94 “Request for Service Abroad

of Judicial or Extrajudicial Documents” in duplicate English and Spanish versions addressed to

each of Venezuela and its alter-ego PDVSA, together with duplicate English and Spanish copies

of: (ii) the summons and Complaint in this action, (iii) five supporting exhibits, and (iv) notice of

right to consent to trial before a magistrate judge, to the Central Authority designated by

Venezuela for international service of process pursuant to the Hague Service Convention. A true

and correct copy of the documents transmitted by Saint-Gobain to Venezuela’s Central Authority

for service on Venezuela and its alter ego, PDVSA, are attached as Exhibits 2 and 3.

   8. Deliveries to Venezuela’s Central Authority were made on December 21 and December

27, 2018 and signed for by T. Flores and I. Ruiz, employees of the Central Authority,

respectively. A true and correct copy of the proofs of delivery are attached as Exhibits 4 and 5.

   9. Venezuela’s “Central Authority,” however, is the Office of Consular Relations of

Venezuela’s Ministry of the Popular Power for External Relations (Ministerio del Poder Popular

para Relaciones Exteriores) (the “Foreign Ministry”). A true and correct copy of information




                                                  2
  Case 1:18-cv-01963-LPS Document 9 Filed 04/24/19 Page 3 of 3 PageID #: 337



relating to Venezuela’s Central Authority provided by Venezuela to the Hague Conference on

Private International Law is attached as Exhibit 6.

   10. Service on Venezuela was thus complete no later than December 27, 2018 because

Venezuela was itself the party to be served and no further action by the Venezuelan Foreign

Ministry was required to complete service. Likewise, service on Venezuela’s alter-ego, PDVSA,

was complete no later than December 27, 2018 because the Foreign Ministry’s acceptance of

duly-executed USM-94 form and accompanying documents addressed to Venezuela’s alter ego,

PDVSA, effectuated service on PDVSA.

   11. Venezuela and PDVSA have not responded within 60 days of their acceptance of Saint-

Gobain’s Complaint as required under 28 U.S.C. § 1608(d); no pleading has been filed and none

served upon the attorney for the plaintiff; no extension has been given and the timing for filing

has expired; and Defendants are neither an infant nor an incompetent persons.

   12. The Clerk is requested to enter a default against Venezuela and its alter ego, PDVSA.

   I declare under the penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: New York

       April 24, 2019                                                                         __
                                                                                      Alex Yanos
                                                                           ALSTON & BIRD LLP
                                                                                  90 Park Avenue
                                                                             New York, NY 10016
                                                                             Tel: 212-210-9400
                                                                             Fax: 212-210-9444
                                                                           alex.yanos@alston.com




                                                 3
